DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
The recitation of “the target” at line 1 of claim 14 is unclear and indefinite because no such target has been recited or otherwise defined by any of the preceding claim language, so that it is unclear what this target is or how it relates to the remainder of the claimed invention. Therefore, claim 14 fails to particularly point out and distinctly claim the invention.
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. § 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 14 includes alternative language, where the first alternative, “a fiducial marker of the surface of the vehicle or the surface of the trailer” is previously recited in parent claim 9 and this recitation fails to further limit or define this fiducial marker, and the second alternative “a region of the surface of the vehicle or the surface of the trailer with identifiable visual features” does not require all of the elements of the parent claim, namely, the fiducial marker stipulated in claim 9. Therefore, claim 14 alternatively either fails to further limit the invention as defined by claim 9, or fails to include all of the elements defined by claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Wallat et al. (US 2014/0176716 A1), in view of Cebon et al. (WO 2019/202317 A1).
With respect to claim 2, Wallat et al. disclose a processor-based method (38 in Figure 7), comprising obtaining at least a dimension of a trailer connected to a vehicle (paragraph [0057]; 74 in Figure 8), the vehicle and the trailer each having a surface (as shown in Figures 4, 5, and 6, for example), and estimating, for autonomous driving of the vehicle, a pose of the trailer based on feature points and the dimension (paragraph [0057], lateral offset of the trailer is determined using hitch angle and trailer dimensions; 74 in Figure 8). Wallat et al. further suggest that the hitch angle can be determined using a camera (56 in Figure 7; paragraph [0057], lines 8-9), but fail to specifically disclose the details of how the hitch angle is calculated from the images.
Cebon et al. teach trailer connected to a vehicle, where the vehicle and the trailer each have a surface (Figures 1A and 1B, for example), and teach identifying a first set of features from a first image of a target present on the surface of the vehicle or the surface of the trailer acquired at a first time by a sensor deployed on the other of the surface of the vehicle or the surface of the trailer (i.e., camera 110, located on the back surface of the vehicle, images a target on the surface of the trailer, such as the patterns shown in Figures 3A and 3B, for example; page 14, lines 29-32); identifying a second set of feature points from a second image of the target acquired at a second time by the sensor, each feature point from the second set of feature points corresponding to one feature point from the first set of feature points (page 19, line 23 through page 20, line 8); and estimating the pose of the trailer at the second time based on feature points (Abstract, line 6). 
Because Wallat et al. suggest the use of cameras to monitor the pose of a trailer, and because Cebon et al. provide the details of an efficient process for continually monitoring the pose of a trailer using features extracted from images, it would have been obvious to one of ordinary skill in the art to use the processing of Cebon et al. with the Wallat et al. system to detect the pose of the trailer therein.
In addition, the processing of Cebon et al. further includes determining a first transformation based on the first set of feature points and the second set of feature points and computing a second transformation that the trailer undergoes between the first time and the second time in accordance with the first transformation (page 20, lines 10-24) and basing the trailer pose estimate on the second transformation (page 2, lines 4-18), as further required by claim 3; that the pose of the trailer is represented by one or more coordinates that correspond to one or more points located on the trailer (page 7, lines 3-34), as required by claim 4; that the first time corresponds to one of an initialization time where the vehicle and the trailer are aligned in a straight line (page 17, lines 11-16), or a time prior to the second time, the pose at the second time representing a change in the pose of the trailer as compared to the first time (page 18, lines 13-22), as set forth in claim 6; and that the surface of the vehicle is a rear surface of the vehicle (210 in Figure 1B) and the surface of the trailer is a front surface of the trailer (310 in Figure 1B), as defined by claim 8
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-10, 14-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, and 4-6 of U.S. Patent No. 11,087,496. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention variously defined by the claims of the instant application is anticipated by the invention variously stipulated by the claims of the ‘496 patent.
With respect to claim 2 of the instant application, claim 1 of the ‘496 patent stipulates a processor-based method (lines 1-2), comprising: obtaining at least a dimension of a trailer connected to a vehicle, the vehicle having a surface and the trailer having a surface (lines 5-7); identifying a first set of feature points from a first image of a target present on the surface of the vehicle or the surface of the trailer acquired at a first time by a sensor deployed on the other of the surface of the vehicle or the surface of the trailer (lines 8-11); identifying a second set of feature points from a second image of the target acquired at a second time by the sensor, each feature point from the second set of feature points corresponding to one feature point from the first set of feature points (lines 12-16); and estimating, for autonomous driving of the vehicle, a pose of the trailer at the second time (lines 23-24) based on the first set of feature points, the second set of feature points (lines 23-24, where the second transformation is based on the first transformation see lines 19-21, which in turn is based on the first and second sets of features, see lines 17-18), and the dimension (line 24).
Similarly, with respect to claim 9 of the instant application, claim 1 of the ‘496 patent also stipulates a processor-based method (lines 1-2), comprising: identifying a first set of feature points from a first image of a fiducial marker present on a surface of a vehicle or a surface of a trailer facing the surface of the vehicle acquired at a first time by a sensor deployed on the other of the surface of the vehicle or the surface of the trailer (lines 8-11); identifying a second set of feature points from a second image of the fiducial marker acquired at a second time by the sensor, each feature point from the second set of feature points corresponds to one feature point from the first set of feature points (lines 12-16); and estimating, for autonomous driving of the vehicle, a pose of the trailer at the second time (lines 23-24) based on the first set of feature points, the second set of feature points (lines 23-24, where the second transformation is based on the first transformation see lines 19-21, which in turn is based on the first and second sets of features, see lines 17-18), and a dimension of the trailer (line 24).
Further, with respect to claim 16 of the instant application, claim 1 of the ‘496 patent also stipulates a processor-based method (lines 1-2), comprising: identifying a first set of feature points from a first image of a fiducial marker present on a surface of a vehicle or a surface of a trailer facing the surface of the vehicle acquired at a first time by a sensor deployed on the other of the surface of the vehicle or the surface of the trailer (lines 8-11); identifying a second set of feature points from a second image of the fiducial marker acquired at a second time by the sensor, each feature point from the second set of feature points corresponds to one feature point from the first set of feature points (lines 12-16); determining, based on the first set of feature points and the second set of feature points, a first transformation (lines 17-18); computing a second transformation that the trailer undergoes from the first time to the second time in accordance with the first transformation (lines 19-21); and estimating a pose of the trailer at the second time based on the second transformation (lines 22-24).
In addition, claim 1 of the ‘496 patent further stipulates determining a first transformation based on the first set of feature points and the second set of feature points (lines 16-17); and computing a second transformation that the trailer undergoes between the first time and the second time in accordance with the first transformation (lines 18-21), the estimating being based on the second transformation (lines 23-24), as further required by claim 3 of the instant application; that the target corresponds to a fiducial marker of the surface of the vehicle or the surface of the trailer (lines 9-10), as further set forth by claims 5 and 14 of the instant application; controlling autonomous driving of the vehicle based on the pose of the trailer at the second time (line 22), as further specified in claims 10 and 17 of the instant application; and that the estimating includes estimating the post of the trailer at the second time is based on a dimension of the trailer (line 24), as required by claim 19 of the instant application. Finally, with respect to claim 4 of the instant application, claim 4 of the ‘496 patent stipulates that the pose of the trailer is represented by one or more coordinates that correspond to one or more points located on the trailer; with respect to claims 6 and 15 of the instant application, claim 5 of the ‘496 patent stipulates that the first time corresponds to one of: an initialization time where the vehicle and the trailer are aligned in a straight line, or a time prior to the second time, the pose at the second time representing a change in the pose of the trailer as compared to the first time; with respect to claim 7 of the instant application, claim 6 of the ‘496 patent stipulates estimating the pose of the trailer based on planar homography; and with respect to claim 8 of the instant application, claim 2 of the ‘496 patent stipulates that the surface of the vehicle is a rear surface of the vehicle and the surface of the trailer is a front surface of the trailer.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,087,496 in view of Cebon et al.
While claim 1 of the ‘496 patent stipulates many of the features of the invention defined in the instant application, the claims of the ‘496 patent fail to specifically stipulate that the process is performed while the vehicle and the trailer are in motion, as further defined by claim 20 of the instant application. However, Cebon et al. teaches performing a similar process, as pointed out more fully above with respect to claim 2, and further teaches that the process is performed while the vehicle and the trailer are in motion (page 17, line 11: “when the trailer is known to be travelling…”). Because the pose of the trailer relative to the vehicle generally will only change while they are in motion, it would have been obvious to one of ordinary skill in the art that the process would be performed while the vehicle and the trailer are in motion.
Allowable Subject Matter
Claims 11-13, 18, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
1 November 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665